THE THIRTEENTH COURT OF APPEALS

                                    13-13-00353-CV


                       IN THE MATTER OF J.M.S M., A CHILD


                                    On Appeal from the
       357th District Court of Cameron County, Texas, sitting as a Juvenile Court
                             Trial Cause No. 2011-05-364-JE


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court be affirmed. The Court orders the

judgment of the trial court AFFIRMED.      Costs of the appeal are adjudged against

appellant although he is exempt from payment due to his inability to pay costs.

      We further order this decision certified below for observance.

October 2, 2014